Citation Nr: 1509189	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  06-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to higher initial disability ratings for left serous otitis media with history of Eustachian tube dysfunction, currently evaluated as 10 percent disabling, to include whether separate ratings for hearing impairment and complications other than otitis media are warranted.

2.  Entitlement to an initial disability rating in excess of 10 percent for tendonitis of the right elbow. 

3.  Entitlement to an initial, compensable disability rating for residuals of septoplasty.  

4.  Entitlement to an initial, compensable disability rating for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served for more than twenty years on active duty from October 1982 to December 2002. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision of the RO that, in pertinent part, granted service connection for left serous otitis media with history of Eustachian tube dysfunction evaluated as 0 percent (noncompensable) disabling; for tendonitis of the right elbow evaluated as 10 percent disabling; for residuals of septoplasty evaluated as 0 percent (noncompensable) disabling; and for sinusitis evaluated as 0 percent (noncompensable) disabling, each effective on the date of claim in April 2004.  The Veteran timely appealed for higher initial ratings.

In December 2005, the RO increased the disability evaluation to 10 percent for left serous otitis media with history of Eustachian tube dysfunction, effective April 26, 2004; a noncompensable evaluation was assigned, effective April 1, 2005.  Since higher evaluations are available for left serous otitis media with history of Eustachian tube dysfunction, both before and after April 1, 2005-and the Veteran is presumed to seek the maximum available benefit for a disability-the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2009, the Board granted a 10 percent disability rating for left serous otitis media with history of Eustachian tube dysfunction, for the period from April 1, 2005.  The Board remanded the matter of initial disability evaluations in excess of 10 percent, to include whether separate ratings for hearing impairment and complications other than otitis media were warranted.  The Board also remanded the matters of higher initial disability ratings for tendonitis of the right elbow, residuals of septoplasty, and sinusitis for additional development.

In May 2012 and October 2013, the Board again remanded each of the matters on appeal.  On the latter occasion, the Board directed that a copy of the most recent Supplemental Statement of the Case be forwarded to the Veteran's then-current address.  The requested development has been, at the very least, substantially completed, with respect to issue decided below.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran, through his representative in October 2013, submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).
 
The issues of service connection for left elbow disability (April 2005 statement) and for headaches secondary to service-connected left serous otitis media with history of Eustachian tube dysfunction (January 2006 statement) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of initial increased ratings for service connected right elbow tendonitis, septoplasty residuals, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The maximum schedular evaluation for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) is 10 percent, and the Veteran has been assigned a 10 percent evaluation for left serous otitis media with history of Eustachian tube dysfunction throughout the appeal period.

2.  The Veteran has not had any separately ratable complications of left serous otitis media with history of Eustachian tube dysfunction, to include a hearing disability, at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for an initial disability evaluation greater than 10 percent for left serous otitis media with history of Eustachian tube dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.87, Diagnostic Codes 6200, 6201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of August 2007, June 2009, and May 2011, including what the evidence must show for a claim for increase.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the issue decided below is warranted at this time. 

As to VA's duty to assist, the Board finds that the necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records relevant to the issue decided below are a matter of record.  A Formal Finding of Federal Record Unavailability for Puget Sound VAMC treatment spanning December 2004 to June 2012 was incorporated into the claims file in December 2012; the Veteran was notified of the negative response from Puget Sound VAMC, dated June 2012, by VA letter of November 2012.  The Board finds that any further efforts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2).

The Veteran was provided with VA examinations in June 2004 (with an addendum in December 2004), November 2012, and April 2013.  The reports have been associated with the claims file.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the issue decided below.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Veteran nor his representative has now objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

Additionally, the Veteran was offered an opportunity for a hearing before the Board but declined.  As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Increased Ratings

Otitis Media

This appeal arises from an April 2004 claim.

A.  Schedular

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DC) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board also appreciates that staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change the diagnostic code, but must specifically explain such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  That is, VA attempts to quantify the symptoms and limitation caused by a variety of impairments, regardless of how they are diagnosed.  Accordingly, all potentially relevant diagnostic codes will be considered.  

In April 2005 and January 2006 statements, the Veteran urged entitlement to at least a 20 percent evaluation.  The Veteran wrote that the evaluation should be increased owing, in part, to the fact that the disability was incurred during service.  In-service incurrence goes entirely to the question of service connection, such already having been established in this case, which, in turn, enables the Veteran to receive an evaluation based on the severity of the service-related disability.  The evaluation is not, then, influenced by the extent to which a disability is related to service.  The evaluation assigned is a separate issue based on the severity manifested in the record before the adjudicator, when viewed through the parameters identified in the Rating Schedule. 

Otitis media is typically rated under DC 6200 or 6201.  Diagnostic Code 6201 directs that chronic nonsuppurative otitis media with effusion (or serous otitis media) will be rated based on hearing impairment.  38 C.F.R. § 4.87.  The Rating Schedule does not provide for an independent evaluation under this DC.  Hearing impairment will be discussed below.

Comparatively, DC 6201 does provide a distinct-and maximum-evaluation of 10 percent for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps.  The Veteran is already at the schedular maximum for this disability; no higher evaluation is permissible under the Rating Schedule itself, without considering other associated disability.

Accordingly, the Note following DC 6200 instructs that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of the skull will be evaluated separately, to the extent service connection is otherwise warranted for such disability.  Id.  

Here, the Veteran contends precisely that a separate evaluation ought to be assigned for hearing loss.  However, as will be explained, the record does not establish hearing impairment for VA compensation purposes, assuming that any hearing loss is a complication of the service-connected disability.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran has presented for two VA audiological examinations, with one interceding private examination.  In June 2004, the following hearing acuity was documented:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
15
LEFT
20
20
25
20
30

Speech discrimination scores, using the Maryland CNC method, were 96 percent in the right ear and 100 percent in the left ear, in June 2004.  Private treatment records from March 2005 contain the following audiological test results ("X" indicates that the decibel range was not tested):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
X
25
LEFT
20
10
20
X
25

Word recognition scores, by unidentified testing methodology, were 100 percent in the right ear and 92 percent in the left ear, in March 2005.  Finally, VA examination in April 2013 showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
30
LEFT
10
5
10
20
20

Speech discrimination scores, using the Maryland CNC test method, were 100 percent in both ears.

Therefore, hearing acuity during all three tests did not reach the minimum threshold required by VA law to be recognized as a disability.  While the word recognition score of 92 percent in March 2005 is below the 94 percent threshold, it is not apparent that the Maryland CNC test method was used, which is required by regulation.  Consequently, VA law simply does not recognize the extent of the Veteran's audiometric findings as a disability, and no separate evaluation is allowed.  

The record also does not identify any other qualifying disability associated with the Veteran's service-connected otitis media.  For example, the Veteran denied tinnitus during both the June 2004 and April 2013 VA examinations, and assessments of the Veteran's external ear and gait were normal.  The VA examiner in April 2013 ruled out the presence of related facial nerve paralysis and bone loss of the skull.  Thus, the weight of evidence is against assigning a schedular rating in excess of 10 percent at any time during the pendency of this appeal, by any single or permissible combination of evaluation criteria.

B.  Extraschedular

The Board now also considers whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes that if an exceptional case arises, where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The U.S. Court of Appeals for Veterans Claims has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the threshold element for an extraschedular evaluation is not met.  The private and lay evidence fails to show anything unique or unusual about the Veteran's disability alone or in association with other service-connected disability that would render the schedular criteria inadequate.  The Veteran's disability manifests as serous discharge and effusion; the Board notes that the Veteran did not even exhibit active suppuration or aural polyps during most recent VA examination.  The Veteran reported, and the VA examiner confirmed, that the Veteran must undergo tube replacement procedures every two years, as well.  However, the mode of treatment-neither prolonged nor frequent, per April 2013 VA examination-also does not establish unusual circumstances.   Moreover, the VA examiner in April 2013 expressly answered in the negative, when asked if there were any other pertinent physical complications related to the diagnosed disability.  In a January 2006 statement, the Veteran reported nausea associated with otitis media, but, to the extent medically related, the symptom is not so exceptional as to warrant extraschedular evaluation.  The Veteran's symptoms have been specifically contemplated within the schedular rating that has been assigned.  

Furthermore, the VA examiner specifically found that the disability, though chronic with need for recurring treatment, did not impact occupational capacity.  There is also no evidence of hospitalization for the disability.  The Veteran has been provided with two thorough examinations during the course of his appeal, neither of which identifies any symptomatology not reasonably contemplated by the schedular diagnostic codes considered.  Therefore, because the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, referral for consideration of an extraschedular rating is not warranted. 

The Board concludes that a higher schedular rating is unavailable, and the preponderance of the evidence is against assigning a separate rating for any complication during the period on appeal and against referring the case for extraschedular consideration.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A rating higher than 10 percent for left serous otitis media, with history of Eustachian tube dysfunction, is denied.


REMAND

Right Elbow Tendonitis

In August 2008, the Veteran submitted VA form 21-4142, in essence requesting that VA attempt to obtain records from Summit Rehabilitation (on illegible date).  Although a November 2008 deferred rating decision indicated that the treatment records were in the claims file, the only related records appear to be the referral for physical therapy by another provider.  The actual treatment notes from Summit Rehabilitation do not appear to be a matter of record.

While the VA form  21-4142 did not include the address or the specific injury for which treatment was sought, the referral includes the addresses for multiple locations (likely the one collocated with the referring provider, Providence's Mill Creek Walk-in Clinic), identifies a January 2009 date of treatment, and shows that the records pertain to biceps tendonitis.  Yet, despite subsequent generic requests for any and all pertinent treatment records, no apparent attempt was made to follow-up specifically for the necessary information to make this request, and the Veteran had no way to know that the records had not been obtained.  Additional development for these private treatment records is necessary to discharge the VA's duty to assist.  See 38 C.F.R. § 3.159(c)(1); see also M21-1MR, I.1.B.3.i.

Septoplasty Residuals

The current medical evidence is insufficient to decide the claim.  While the June 2004 VA examination found no evidence of nasal obstruction, the body of the November 2012 VA examination indicated that there was complete obstruction on one side of the septum due to traumatic deviation.  However, in the Remarks section, the VA examiner contradicted that finding, concluding that he was unable to comment on the septoplasty residuals.  He explained that the examination, on that day, was difficult because the Veteran had a cold with edematous changes of the mucosa in both nostrils.  Left nasal obstruction was noted by history alone; the VA examiner explicitly stated there was no documentation in the claims file to establish left-sided nasal obstruction.  

Available private treatment records, indeed, do not shed light on the matter.  For example, a December 2005 treatment note documents unquantified partial nasal obstruction.  

While competent to report symptoms within his observational and descriptive capacity, the Veteran is not capable of differentiating between possible diagnoses, on these facts.  The precise nature of the perceived blockage requires visualization and interpretation by a healthcare provider.  See Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, a new examination is needed to resolve the issue.  38 C.F.R. § 3.159(c)(4).  

Sinusitis

VA examination in June 2004 resulted in a diagnosis of chronic left maxillary sinusitis.  Yet, while noting sinusitis in the body of the November 2012 VA examination, the VA examiner apparently challenged the chronicity of the disability.  He explained that the patient has acute sinusitis, clearing in between episodes according to the patient, that requires antibiotics about twice per year.  He further stated that neither the medical history nor treatment record documents chronic sinusitis; record review did not show CT evidence of chronic sinusitis.  

Since the VA examiner characterized the disability as acute-though recurrent-episodes of sinusitis, he declined to respond to the questions regarding the severity of chronic sinusitis, ostensibly believing them to be inapplicable.  The Rating Schedule, however, does not explicitly qualify the evaluation criteria in such a manner.  Rather, evaluations are assigned for episodes of sinusitis, not necessarily chronic as prompted by the VA examination template and interpreted by the VA examiner. 

Moreover, available private treatment records do not document the requisite frequency of incapacitating or non-incapacitating episodes to warrant a higher evaluation.  For example, the Veteran was prescribed antibiotics for ten days in November 2004 (Augmentin) and for one week in December 2005 (Avelox); there is no evidence of bed rest.  

Since the VA examiner did not elaborate on the duration and severity of sinusitis episodes, the evidence is insufficient to resolve the matter, at present.  Another examination is necessary.  See id.; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  If not in fact a matter of record, attempt to obtain private treatment records from Summit Rehabilitation, pursuant to M21-1MR, I.1.B.3.i.

2.  Request VA examinations for service-connected septoplasty residuals and sinusitis.  The VA examiner should, in particular, be sure to complete all Disability Benefit Questionnaire (DBQ) inquiries related to the duration and severity of sinusitis.

3.  Then, readjudicate the remaining claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


